Citation Nr: 1217044	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized medical care provided at Ocala Regional Medical Center on October 27, 2009.  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of a Department of Veterans Affairs (VA) Medical Center that denied payment or reimbursement of expenses for unauthorized medical care provided by the Ocala Regional Medical Center in Ocala, Florida, on October 27, 2009.  


FINDINGS OF FACT

1.  In April 2012, the Board received confirmation that the Veteran had died in November 2010.  

2.  At the time of his death, the Veteran had a claim for payment or reimbursement of unauthorized medical expenses pending at the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in November 2010.  At the time of his death, he had a claim for payment or reimbursement of unauthorized medical expenses pending before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  A request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until those regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA facility and RO from which the claim originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


